Citation Nr: 1310273	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 2004.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In January 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the Veteran's Virtual VA electronic claims file reveals no additional records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional action is required before final adjudication of the claim on appeal.

The Veteran has contended that his service-connected migraine headaches are worse than they are currently rated.  He testified during his January 2013 hearing that his migraine headaches occur more frequently and last longer. The Veteran stated that he experienced 8 to 10 migraine headaches per month and indicated that 6 of those headaches were usually severe in nature.  He noted that he had to lie down in a dark room when he had such headaches and reported that they were accompanied by blurred vision.  

With regard to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination in connection with this disability almost 7 years ago in June 2006.  In light of the Veteran's testimony and the significant passage in time since he was last examined, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected migraine headaches.

In addition, during the January 2013 hearing, the Veteran indicated that he receives treatment for his headaches at the Atlanta VA Medical Center (VAMC).  The Veteran's claim file contains records from this facility dated through September 2010; however, while the matter is on remand, any additional treatment records should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran's VA treatment records from September 2010 to the present from the Atlanta VAMC.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After obtaining the above records to the extent available, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected migraine headache disability.

The examiner should record a detailed clinical history from the Veteran.  He or she should also report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Specifically, the examiner should indicate the frequency and duration of any prostrating attacks and opine as to whether the Veteran's service-connected headache disability has resulted in severe economic inadaptability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2012), the Veteran's claims file must be made available to the examiner for review.

3.  The RO/AMC should undertake any other development it determines to be warranted.

4.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and be afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


